Citation Nr: 9901802	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  95-04 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability rating for arthritis 
of the right great toe, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1967 to October 
1968 and from January 1991 to March 1993.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Wichita, Kansas.

In the informal hearing presentation, the veterans 
representative asserts that the June 1998 VA examination 
report should be accepted as an informal claim for increased 
disability evaluations for service-connected back and left 
knee disabilities.  These issues are referred to the VAMROC 
for the appropriate action.  

The case returns to the Board following an October 1997 
remand to the VAMROC.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the VAMROC erred in failing to 
award a disability rating greater than 10 percent for 
arthritis of the right great toe.  He essentially claims that 
the right toe disorder is more disabling than is represented 
by the current evaluation.  Therefore, a favorable 
disposition is requested.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1997), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is against entitlement to a disability rating 
greater than 10 percent for arthritis of the right great toe.   


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veterans appeal.  

2.  The right great toe disability is manifested by 
subjective complaints of pain with use or at rest, as well as 
objective evidence of pain on palpation and X-ray evidence of 
minimal arthritis at the interphalangeal joint.  There is no 
objective evidence of significant limitation of motion of the 
toe joints, swelling, weakness, or fatigability.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for arthritis of the right great toe have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5284 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claimant is awarded service connection for a 
disability and subsequently appeals the ROs initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veterans claim for an increased 
rating is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  The Board is also satisfied that 
all relevant facts have been properly and sufficiently 
developed to address the issue at hand.


Factual Background

The veterans service medical records showed that he was 
diagnosed as having exostosis of the right great toe in early 
1992.  X-rays taken later that year revealed degenerative 
arthritis of the right great toe.   

In connection with his original disability claim, the veteran 
underwent a VA general medical examination in May 1993.  He 
had pain in the right great toe on full weight bearing.  He 
indicated that he limped secondary to left knee surgery.  
Walking was somewhat uncomfortable due to the toe.  
Examination of the right great toe revealed a large knot on 
the distal joint on the medial side.  The veteran was unable 
to curl his toes.  X-rays of the toe showed degenerative 
arthritis and a small accessory ossicle.  The diagnosis 
included degenerative arthritis of the right great toe.    

VA medical records showed that the veteran presented in 
January 1994 with a history of pain in the interphalangeal 
joint of the toe.  X-rays showed an extra bony fragment with 
considerable swelling and erythema.  He underwent an 
arthrotomy of the right great toe with removal of the bony 
fragment.  Outpatient records dated in February and March 
1994 indicated that the foot was doing well.     

The veteran testified at a personal hearing in February 1995.  
He was currently receiving continuous treatment at a VA 
medical center, including cortisone shots every 90 days for 
relief of chronic pain and inflammation.  In addition, he 
took Vultran (sic), a non-steroidal anti-inflammatory drug, 
for both his knee and his toe.  The veteran had pain and 
swelling on a daily basis.  He was unable to elevate his 
right foot while at work.  He described the pain as a 
constant throbbing that radiated to the heel.  He also had 
swelling and redness in the heel.  Cold weather affected the 
toe.  He used heating pads and soaked the foot.  When he had 
surgery, doctors told the veteran that he had arthritis and 
that it would get worse.  Doctors suggested possible fusion 
of the toe to alleviate some of the pain.  The veteran 
testified that he had very little motion in the toe.  It was 
difficult to move due to inflammation and pain.  When he 
walked, he tended to tilt the foot to the right.  Although he 
had never measured it, the veteran guessed that he had 10 
degrees of motion of the toe both up and down.  He believed 
he had less motion and more pain since the surgery.         

VA medical records dated in August 1994 indicated that the 
veteran had some relief following surgery, but he continued 
to have pain with motion and some night pain.  At that time, 
he received an injection into the right great toe.  It was 
noted that the toe might require fusion in the future.  He 
received another injection about six weeks later in September 
1994.  Notes dated in October 1994 stated that the veteran 
still had pain.  His options were three steroid injections 
per year or fusion.  Additional injections were administered 
in April and July 1995.  

In October 1997, the Board remanded the case to the VAMROC 
for additional development.  As instructed, the VAMROC wrote 
the veteran in November 1997 and requested that he provide 
contact information for all medical providers who treated his 
right great toe disability.  The veteran did not respond to 
this letter.  In addition, VA medical records dated from 
October 1996 to October 1997 were negative for treatment of 
the right great toe.  

In June 1998, the veteran underwent a VA orthopedic 
examination.  He complained of pain in the right great toe.  
He walked with a significant limp and used a cane since 
having knee surgery several years before.  Examination of the 
right great toe revealed hallux valgus of about 25 degrees.  
There was no significant limitation of motion of the great 
toe joints and no swelling.  There was no medial collateral 
instability.  Foot pulses and sensation were normal.  The 
veteran claimed to have a lot of pain on palpation of the toe 
as well as when standing.  There was a well healed scar over 
the medial aspect of the toe.  X-rays of the toe revealed a 
very minimal amount of arthritis and mild erosion at the 
interphalangeal joint.  The examiners diagnosis was 
bilateral hallux valgus with a painful interphalangeal joint 
on the right with erosion of the medial aspect of the 
interphalangeal joint.  He did not find any weakened motion 
or fatigability.  The veteran denied any flare-ups but rather 
claimed that the pain was constant.     

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VAs Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veterans disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The right great toe disability is currently rated as 10 
percent disabling under Diagnostic Code (Code) 5284, other 
foot injuries.  38 C.F.R. § 4.71a.  A moderate foot injury 
warrants a 10 percent rating.  If the injury is moderately 
severe, a 20 percent rating is assigned.    

The Board notes that the right toe disability was originally 
rated as noncompensable under Code 5010, arthritis due to 
trauma substantiated by X-ray findings.  38 C.F.R. § 4.71a.  
Traumatic arthritis is rated as degenerative arthritis under 
Code 5003.  Degenerative arthritis is rated based on 
limitation of motion of the affected part according to the 
appropriate diagnostic code.  There is no specific diagnostic 
code for rating limitation of motion of the great toe.    

Code 5003 provides for a 20 percent disability rating when 
there is no limitation of motion but there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups, with occasional incapacitating 
exacerbations.  For the purpose of rating disability from 
arthritis, multiple involvements of the interphalangeal, 
metatarsal, and tarsal joints of the lower extremities are 
considered groups of minor joints, ratable on parity with 
major joints.  38 C.F.R. § 4.45(f).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  38 C.F.R. 
§ 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  

A precedent opinion from VAs Office of General Counsel held 
that the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must 
be considered in assigning an evaluation for degenerative or 
traumatic arthritis under Code 5003 or Code 5010.  Rating 
personnel must consider functional loss and clearly explain 
the impact of pain on the disability.  VAOPGCPREC 9-98.  In 
addition, depending on the nature of the foot injury in 
question, a disability rated under Code 5284 may involve 
limitation of motion and therefore may require consideration 
of 38 C.F.R. §§ 4.40 and 4.45. Id.  

Considering the evidence of record, the Board finds that no 
more than a 10 percent rating for the right great toe 
disability is warranted.  First, current X-rays show minimal 
arthritis at the interphalangeal joint only.  Thus, there is 
no basis for awarding a 20 percent rating under Code 5003.  
Second, although the veteran testified that it was difficult 
to move the toe due to pain and swelling, no swelling and no 
significant limitation of motion of the right great toe was 
shown on examination in June 1998.  Pain was shown on 
palpation.  However, there are no findings of weakness of 
fatigability. Although the veteran testified that he cannot 
elevate the right foot while at work, there is no evidence 
that the toe disability impairs his ability to function at a 
sedentary job.  Taking all of these considerations into 
account, the Board cannot conclude that the disability 
picture more closely approximates a moderately severe 
disability required for a 20 percent rating under Code 5284.  
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 
206.  Finally, an extra-schedular rating is in order pursuant 
to 38 C.F.R. § 3.321(b)(1).  There is no evidence that the 
toe disability has required frequent hospitalization or 
markedly interfered with employment.  Accordingly, the Board 
finds that the preponderance of the evidence is against 
awarding a disability rating greater than 10 percent for 
arthritis of the right great toe.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Code 5284.   
 

ORDER

Entitlement to a disability rating greater than 10 percent 
for arthritis of the right great toe is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
